Exhibit 10.14

 

FIRST AMENDMENT TO LICENSE AGREEMENT

 

This FIRST AMENDMENT TO LICENSE AGREEMENT (this “First Amendment”) is made and
entered into effective as of the 21st day of July, 2020, by and between ELAPIIE
PROPULSION TECHNOLOGIES LTD., a Slovenian limited corporation, with offices
located at Teslova Ulica 30, 1000 Ljubjana, Slovenia (“Licensor” or “Elaphe”),
and LORDSTOWN MOTORS CORP, a Delaware corporation, with offices located at 2300
Hallock-Young Road, S.W., Lordstown Ohio 44481, or its designated Affiliate
(“Licensee” or “LMC”) (collectively, the “Parties,” or each, individually, a
“Party”).

 

RECITALS

 

A.           The Parties previously entered into that certain License Agreement
(the “Original License Agreement”), dated as of March 16, 2020.

 

B.            The Parties hereby desire to amend the Original License Agreement
to clarify certain provisions thereof and otherwise to confirm that the Original
License Agreement remains in full force and effect, except onlyto the extent
modified by this First Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreement and undertakings of Licensor
and Licensee set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties herein
hereby agree as follows:

 

1.             Amendment to Section 4. Section 4 of the Original License
Agreement is hereby amended and restated in its entirety to read as follows:

 

4.            Improvements. As between the Parties:

 

(a)            Licensee will solely own all right, title, and interest in and to
any modification of or improvement or enhancement to any Materials made by
Licensee’s employees Or independent contractors (each, a “Licensee Improvement”)

 

(b)            Licensor Will solely own all right, title, and interest in and to
any modification of or improvement or enhancement to any Materials made by
Licensor’s employees or independent contractors (each, a “Licensor
Improvement”).

 

(c)            Licensor and Licensee will jointly own all right, title, and
interest in and to any modification of or improvement or enhancement to any
Materials jointly made by Licensor’s and Licensee’s employees or independent
contractors (each, a “Joint Improvement”).

 

(d)           All Licensor Improvements will be included in the Materials for
all purposes under this Agreement, including the license granted under Section
2(a) and the technical assistance obligations under the Support Agreement,
without any additional license fee, royalty or other consideration of any kind.
Each Party shall fully cooperate with the other Party and take all further
actions and execute, acknowledge, and deliver all assignments and other
documents as the first Party may reasonably request and at its expense, to
evidence and protect such Party’s intellectual property and other proprietary
rights in and to all improvements as set forth in Section 4(a) – (c).

 



 

 

 

2.             References to License Agreement. Any and all references within
the Original License Agreement and in the Support Agreement to this “Agreement”
or to the “License Agreement” shall mean the Original License Agreement as
amended by this First Amendment.

 

3.             Reaffirmation. The parties do hereby ratify and affirm all of the
terms and provisions of the Original License Agreement and such terms, as
amended and supplemented by this First Amendment, shall remain in full force and
effect.

 

4.             Counterparts. This First Amendment may be executed in any number
of counterparts, each of which will constitute an original and all of which will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

  ELAPHE PRODUCTION TECHNOLOGIES LTD.       By: /s/ Gorazd Lampic   Name: Gorazd
Lampič   Title: CEO       LORDSTOWN MOTORS CORP.       By: /s/ Stephen S. Burns
  Name: Stephen S. Burns   Title: Chief Executive Officer

 



2

 

 

License Agreement

 

This License Agreement (this “Agreement”), effective as of March __, 2020 (the
“Effective Date”), is by and between ELAPHE PROPULSION TECHNOLOGIES LTD., a
Slovenian limited corporation, with offices located at Teslova Ulica 30, 1000
Ljubljana, Slovenia (“Licensor” or “Elaphe”), and LORDSTOWN MOTORS CORP., a
Delaware corporation, with offices located at 2300 Hallock-Young Road, S.W.,
Lordstown Ohio 44481, or its designated Affiliate (“Licensee” or “LMC”)
(collectively, the “Parties;” or each, individually, a “Party”).

 

WHEREAS, Licensor owns certain proprietary technology and information relating
to the design and production of electric powertrain “hub” (or in-wheel) motors
and related products and technology; and

 

WHEREAS. Licensee wishes to obtain, and Licensor is willing to grant to
Licensee, a license under Licensor’s proprietary rights in and to such
technology and information on the terms and conditions set out in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which arc hereby acknowledged, the Parties agree as follows:

 

1.              Definitions. Capitalized terms used but not defined elsewhere in
this Agreement have the following meanings:

 

“Affiliate” of a Party means any entity that, at any time, is more than 50%
owned by such Party, owns more than 50% of such Party, or is more than 50% owned
by a third party that owns more than 50% of such Party.

 

“Facility” means Licensee’s plant located in Lordstown, Ohio, USA, to be used,
among other purposes, for the production of Endurance vehicles incorporating
Licensed Products.

 

“Know How” means Licensor’s confidential know-how relating to electric
powertrain “hub” (or in-wheel) motors and related products and technology,
including, without limitation, non-patented inventions, designs, plans and
specifications, owned or acquired by or licensed to Licensor.

 

“License Fee” means the license fee payable pursuant to Section 5(b) and Exhibit
A

 

“Licensed Product” means the Elaphe Model L-1500* Endurance Motor for LMC’s
Endurance or LMC’s substitute model pickup truck, and any replacement or
substitute Elaphe design hub motor products for LMC’s Endurance or LMC’s
substitute model pickup truck.

 

“Licensed Rights” means Licensor’s proprietary and other rights in and to the.
Patent Rights, Know-How, the Production Design, and Software, now owned or
hereafter acquired or owned or licensed to Licensor,

 



3

 

 

“LMC Trucks” means Licensee’s Endurance model pickup truck, as designed and
existing from time-to-time, or Licensees substitute model pickup truck designed,
manufactured, used or sold by Licensee.

 

“Materials” means all of the following owned or acquired by Licensor relating
to, as applicable, the Licensed Product, Patent Rights, Know-How, Production
Design, and Software: all documentation, materials, and other tangible
embodiments of any of the foregoing, in any form or medium (including papers,
invention disclosures, laboratory notebooks, notes, drawings, flowcharts,
diagrams, descriptions, manuals, prototypes), relating to manufacturing,
production, testing, sourcing, engineering, technology, agreements, inventions,
discoveries, ideas, processes, methods, designs, plans, instructions,
specifications, formulas, testing and other protocols, settings, and procedures,
vendor and supply chain contacts and information, and other confidential or
proprietary technical, scientific, engineering, business, or financial
information.

 

“Patent Rights” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, owned or acquired by or licensed to Licensor, including, but not
limited to all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, all rights corresponding
thereto throughout the world, and all inventions and improvements described
therein.

 

“Production Design” means Licensor’s information relating to the design, layout
and testing of, and the sourcing and selection of, equipment and other
components for the manufacturing of Licensed Products, including but not limited
to the assembly line for the production of Licensed Products.

 

“Software” means any software owned or acquired by or licensed to Licensor,
relating to the Licensed Products, including but not limited to the manufacture,
use, design, and testing of Licensed Products and the manufacture, use, design
and testing of Licensed Products in vehicles.

 

“Support Agreement” means that certain Facilities and Support Agreement, of even
date herewith, by and between the. Parties relating to project management,
engineering support, technical assistance, and consulting services, relating to
the planning and development of a manufacturing line for the Licensed Products
at the Facility.

 

“Territory” means the United States of America, Canada, and Mexico.

 

2.             License; Most-Favored Nation.

 

(a)            Grant. Licensor hereby grants to Licensee: (i) a perpetual,
non-exclusive, non-revocable, and non-transferable (except in accordance with
Section 13) license, with the right to sublicense in accordance with Section
2(b), to the Licensed Rights and Materials; (ii) and the right to use such
Licensed Rights and Materials to make, have made, use, sell, offer to sell,
import the Licensed Products for LMC Trucks in the Territory, including, but not
limited to the right to manufacture, modify, use and sell (as part of the
vehicle or replacement part thereof) Licensed Products produced on Licensee’s
manufacturing line, and to use the Materials in connection with the design,
development, manufacture, use, marketing, promotion, distribution, sale, or
other exploitation of the. Licensed Products and LMC Trucks.

 



2

 

 

(b)           Sublicensing. Licensee may grant sublicenses under the license
granted in Section 2(a) to (i) its Affiliates without any further consent or
approval of Licensor, provided that Licensee notify in advance Licensor of each
such transaction and further provided that such sub-license is valid only for
such time as Sublicensee remains an Affiliate of Licensee, and (ii) to other
parties only upon the prior written consent of Licensor (each such approved
party, a “Sublicensee”).

 

(c)            Licensor’s Reserved Rights. Licensor will not market, advertise,
promote, sell, or distribute the Licensed Products in the Territory without.
Licensee’s prior written consent. Licensor reserves the right to manufacture,
market, promote, distribute, and sell in the Territory products using the
Materials other than Licensed Products.

 

(d)           Other Sales of the Licensed Products. If at any time or from
time-to-time, Licensor sells, licenses, or distributes the Licensed Products
through other parties, directly or indirectly, into the Territory, Licensor
shall immediately notify Licensee of such activity and offer to sell to Licensee
such Licensed Products on identical economic terms or, if applicable, offer the
Licensed Products on the licensing terms available to such other party.

 

(e)            Licensee shall not use Licensed Rights and Materials for
production of the Licensed Products or grant any sublicense if Licensee is in
breach of any material obligation under the Support Agreement.

 

3.            Materials Transfer. In connection with the performance of the
Services (as such term is defined in the Support Agreement), Licensor shall
disclose the Materials to Licensee in such form and media as may be reasonably
requested by Licensee. Licensor shall make available technical personnel and
support pursuant to the Support Agreement. For the avoidance of doubt, subject
to the license expressly granted to Licensee under Section 2(a), Licensor
retains all right, title and interest in and to the Materials and Software
delivered or otherwise made available to Licensee hereunder. The ownership of
tooling, testing equipment, dies, and other tooling paid for by Licensee shall
be owned by Licensee.

 

4.             Improvements. As between the Parties;

 

(a)           Licensee will solely own all right, title, and interest in and to
any modification of or improvement or enhancement to any Materials made by
Licensee’s employees or independent contractors (each, an “Licensee
Improvement”)

 

(b)           Licensor will solely own all right, title, and interest in and to
any modification of or improvement or enhancement to any Materials made by
Licensor’s employees or independent contractors (each, an “Licensor
Improvement”).

 

(c)           Licensor and Licensee will jointly own all right, title, and
interest in and to any modification of or improvement or enhancement to any
Materials jointly made by Licenser’s and Licensee’s employees or independent
contractors (each, an “Joint Improvement”).

 



3

 

 

(d)           All Licensor Improvements will be included in the Materials for
all purposes under this Agreement, including the license granted under Section
2(a) and the technical assistance obligations under the Support Agreement,
without any additional license fee, royalty or other consideration of any kind.
Licensee hereby transfers and assigns to Licensor, without additional
consideration, all of its right, title, and interest in and to any Improvement
made by any employee or independent contractor of Licensee, whether solely or
jointly with any employee or independent contractor of Licensor or any third
party. Licensee shall fully cooperate with Licensor and take all further actions
and execute, acknowledge, and deliver all assignments and other documents as
Licensor may reasonably request and at Licensor’s expense, to evidence and
protect Licensor’s intellectual properly and other proprietary rights in and to
all Improvements.

 

5.             Payments.

 

(a)           Upfront Payment. Promptly upon execution of this Agreement and the
Support Agreement, Licensee shall pay to Licensor a non-refundable,
non-creditable payment of. One Thousand Dollars ($1,000.00). Such Upfront
Payment is, separate and apart from any Purchase Order payment of Licensee to
Licensor.

 

(b)            License Fee. Licensee shall pay to Licensor a License Fee in
accordance with the License fee Schedule attached hereto as Exhibit A. License
Fees shall be calculated on a per motor-produced basis, including only those
motors suitable for use, in production, provided that there shall excluded
therefrom a reasonable number of motors produced and held by Licensee in reserve
inventory, not to exceed 100 in number in 2020; 240 in 2021; and 500 in 2022,
until such motors are removed from reserve inventory by Licensee for use in
production. At the request of Licensee the number of reserve motors may be
increased, as may be approved by Licensor in good faith. Subject to the
immediately preceding sentence, the calculation of the License Fee shall take
into account all motors manufactured by Licensee and Sublicensees.

 

(c)           Payment Terms. Licensee shall pay the License Fee due under
Section 5(b) within thirty (30) days after the end of each calendar quarter in
which such payments become due. Licensee shall make all payments due hereunder
in US dollars by wire transfer of immediately available funds to a bank account
designated in writing by Licensor, The License fee and any other amounts payable
by Licensee to Licensor, under this Agreement, are exclusive of any and all
foreign and domestic taxes, fees or charges, which if found to be applicable,
will be invoiced to Licensee and paid by Licensee within 30 days of such
invoice. If any payment is not received by Licensor on or before the due date
for such payment, Licensee shall pay to Licensor interest on the overdue payment
from the due date to the date such payment is received by Licensor at a rate of
five percent (5%) per annum, or if lower, the maximum amount permitted under
applicable law.

 



4

 

 

(d)           License Fee Reports. On or before the due date for all payments to
Licensor, Licensee shall submit to Licensor a report setting forth its License
Fee calculation for the applicable calendar quarter in sufficient detail to
permit confirmation of the accuracy of the License Fee payment made, including:
(1) the aggregate production of all Licensed Products, including products of all
Sublicensees, on a quarterly and year-to-date basis; (ii) the type and amount of
all deductions and offsets allocated with respect to such production, including
without limitation, reserve inventory; and (iii) the applicable License Fee
rate.

 

(e)           Records and Audit.

 

(i)              Licensee shall keep, in accordance with generally accepted
accounting principles as applicable, records in sufficient detail to verify the
completeness and accuracy of any License Fee report submitted under Section 5(d)
and the calculation of payments due to Licensor hereunder. Licensee shall
maintain such records for at least three (3) years after the end of the calendar
quarter in which such payments become due.

 

(ii)             Licensor may at any time within eighteen (18) months after
receiving any License Fee report from Licensee, nominate an independent U.S.
certified public accountant (“Auditor”) for the purpose of verifying such
License Fee report and payments made to Licensor. Licensee shall permit without
delay the Auditor to have access to Licensee’s records kept in accordance with
Section 5(e) upon reasonable notice to Licensee and during Licensee’s normal
business hours. All information and materials made available to the Auditor in
connection with such audit will be deemed to be Licensee’s Confidential
Information. Licensor shall provide to Licensee a copy of the Auditor’s audit
report within three (3) days of Licensor’s receipt of the report. If the report
shows Licensee’s payments are deficient, Licensee shall pay Licensor the
deficient amount plus interest on the deficient amount, calculated in accordance
with Section 5(c), plus all documented and invoiced out-of-pocket costs of the
Auditor within thirty (30) days after Licensee’s receipt of the audit report.
Licensor may not exercise this audit right more than once for any payment
period.

 

6.            Proprietary Rights.

 

(a)           Preservation of Licensed Rights.

 

(i)              Licensee acknowledges that: (A) certain of the Licensed Rights
and Materials are Licenser’s Confidential Information and subject to the
confidentiality and non-disclosure obligations under Section 8; and (B) the
Licensed Rights derive economic value, actual or potential, from not being
generally known to, and not being readily ascertainable through proper means by,
any other person or entity. Licensor acknowledges that Licensee will derive
economic value from the license of the Licensed Rights and the Materials and has
a continuing interest in the protection of such information.

 



5

 

 

(ii)             Each Party shall use reasonable efforts to preserve the secrecy
of the Licensed Rights and the Materials at all times while this Agreement
remains in effect and for a period of five (5) years following termination
hereof.

 

(iii)           Any other information, disclosure and communications between the
Parties and their related Affiliates hereunder shall remain subject to that
certain Mutual Non-Disclosure Agreement, executed by the parties on July 2,
2019.

 

(b)           Enforcement. Each Party shall immediately notify the other Party
in writing of any actual or suspected misappropriation or other unauthorized
access, disclosure, or use of any Licensed Rights or Materials in the Territory
(“Unauthorized Use”) and shall provide such other Party with any known details
of such Unauthorized Use. Licensor has the first right, in its discretion, to
bring any action or proceeding with respect to such Unauthorized Use and to
control its conduct (including any settlement). If Licensor does not commence an
action or proceeding within sixty (60) days after receipt or delivery of notice
hereunder concerning any Unauthorized Use, Licensee may, in its discretion,
bring such action or proceeding and control its conduct (including any
settlement). The Parties shall promptly inform each other on the actions or the
measures carried out. The Party not controlling any action or proceeding brought
under this Section 6(b) shall provide the other Party with all cooperation and
assistance that such other Party may reasonably request in connection with such
action or proceeding. Any damages, profits, and other monetary awards resulting
from any such action or proceeding will be applied first in satisfaction of any
unreimbursed expenses and legal fees of both Parties, with the balance allocated
to the Parties as their interests may appear.

 

7.             Compliance with Laws. Each Party shall comply with all applicable
laws and regulations in the Territory in exercising its rights and performing
its obligations under this Agreement. Without limiting the foregoing, each Party
shall comply with all applicable laws and regulations concerning the export or
re-export of any Licensed Product and any associated technical data, materials,
or information, including any requirements for obtaining an export license or
other governmental approval. The Parties will cooperate with respect to
import-export compliance and to execute such documents related thereto as may be
reasonably requested by the other Party.

 

8.             Confidentiality.

 

(a)           Confidential Information. Each Party acknowledges that in
connection with this Agreement it will receive or gain access to certain
non-public, confidential, or proprietary information and materials of the other
Party in oral, written, electronic, or other form or media, whether or not such
information and materials are marked, designated, or otherwise identified as
“confidential” (“Confidential Information”).

 

(b)          Exclusions. Confidential Information does not include Information
that: (i) was already known to the receiving Party without restriction on use or
disclosure; (ii) was or becomes generally known by the public other than by
breach of this Agreement; (iii) was received from a third party not under any
confidentiality obligation to the other Party; or (iv) is independently
developed without reference to or use of the other Party’s Confidential
Information.

 



6

 

 

(c)            Confidentiality Obligations; Exceptions. Each Party shall
maintain the other Party’s Confidential Information in strict confidence and not
disclose it to any other person or entity, except to its employees or
independent contractors who have a need to know such Confidential Information
for such Party to exercise its rights or perform its obligations hereunder and
are bound by written nondisclosure agreements. Notwithstanding the foregoing,
each Party may disclose the other Party’s Confidential Information to the
limited extent required to comply with applicable law (including any securities
law or regulation or the rules of a securities exchange) or a valid order issued
by a court or governmental agency of competent jurisdiction (each, an “Obligated
Disclosure”), provided that the Party making the required disclosure shall first
provide the disclosing Party with: (i) prompt written notice of such requirement
so that the disclosing Party may seek, at its sole cost and expense, a
protective order or other remedy; and (ii) reasonable assistance, at the
disclosing Party’s sole cost and expense, in opposing such disclosure or seeking
a protective order or other limitations on disclosure. Licensee may disclose
Licensor’s Confidential Information to Licensee’s actual and potential
purchasers and financing sources and their respective advisors, consultants,
engineers, and other agents or representatives, provided that such disclosure is
also subject to confidentiality limitations. Prior to any disclosure of such
information other than an Obligated Disclosure, Licensee shall notify Licensor
of the Confidential Information which it intends to disclose and shall seek
approval from Licensor. Within eight (8) days of receiving such written notice
Licensor may decide that the disclosure of the Confidential information is
permitted only on the basis of a written non-disclosure agreement between
Licensor and the other receiving party. Licensor has the right to raise to
disclose the Confidential Information if the receiving party is related to any
Restricted Purchaser (as defined in Section 12(b)(iv)). After any Change of
Control Transaction relating to Licensor described in Section 12(b)(iv), the
right of Licensor to refuse as set forth in the immediately preceding sentence
shall no longer be in effect.

 

9.            Representations.

 

(a)            Mutual Representations. Each Party represents and warrants to the
other Party that, as of the Effective Date: (i) it is duly organized, validly
existing, and in good standing under the laws of the state or jurisdiction of
its organization; (ii) it has the full right, power, and authority to enter into
this Agreement and to perform its obligations hereunder; (iii) the execution of
this Agreement by its representative whose signature is set forth at the end
hereof has been duly authorized by all necessary corporate action of such Party;
and (iv) when executed and delivered by such Party, this Agreement will
constitute the legal, valid, and binding obligation of that Party, enforceable
against that Party in accordance with its terms.

 

(b)           Licensor Representations. Licensor represents and warrants that:
(i) Licensor owns the entire right, title, and interest in and to the Licensed
Rights and Materials; (ii) Licensor has the right to grant the license and outer
rights hereunder; (iii) use of the Licensed Rights and Materials permitted under
this Agreement Licensed Products and use of Licensed Products in LMC Trucks does
not and will not infringe any United States patents or other intellectual
property rights of any other person or entity; (iv) as of the Effective Date,
Licensor does not own any patents or patent applications that would be infringed
by use of the Licensed Rights and Materials permitted under this Agreement;
(v) Licensor has riot granted to any third party any licenses or other rights
under the Licensed. Rights and Materials that conflict with rights granted to
Licensee under this Agreement; (vi) the Licensed Rights and Materials
constitutes all of the information and intellectual property necessary to allow
for production of the Licensed Products, assuming that Licensee acquires the
specified equipment, implements the Production Design, and installs the
Software, all as specified by licensor; (vii) the Licensed Rights and the
Materials are sufficient to allow for the production of Licensed Products that
are safe to use, merchantable, and fit for the intended purpose.

 



7

 

 

10.          Indemnification.

 

(a)            By Licensor. Licensor shall indemnify, defend, and hold harmless
Licensee and its Affiliates, their respective owners and any lender to any of
the foregoing, and each of such parties’ respective officers, directors,
employees, and agents, from and against all losses, damages, liabilities, costs
(including reasonable attorneys’ fees) (“Losses”) resulting from any third-party
claim, suit, action, or other proceeding (“Third-Party Claim”) arising out of
Licensor’s breach of any representation, warranty, covenant. or obligation under
this Agreement or alleging that the use of the Materials or other Licensed Right
licensed under this Agreement infringes or misappropriates any third party’s
intellectual property rights except to the extent attributable to Licensee’s
breach of any representation or warranty under this Agreement or Licensee’s
gross negligence or willful misconduct.

 

(b)          By Licensee. Licensee shall indemnify, defend, and hold harmless
Licensor and its Affiliates, and each of Licensor’s and its Affiliates’
respective officers, directors, employees, and agents against all. Losses
resulting from: (i) any Third-Party Claim arising out of: (A) Licensee’s breach
of any representation, warranty, covenant, or obligation under this Agreement,
or (B) any bodily injury, death of any person, or damage to real or tangible
personal property caused by any LMC Truck; in each case except to the extent
attributable to Licensor’s breach of any representation or warranty under this
Agreement or Licensor’s gross negligence or willful misconduct.

 

11.           Ownership of Properly. All equipment, tooling, testing equipment,
dies, and other tooling purchased by Licensee shall remain the property of
Licensee.

 

12.           Termination.

 

(a)           Term. This Agreement is effective as of the Effective Date and
will continue in effect until terminated in accordance with Section 12(b).

 

(b)           Termination.

 

(i)             Breach. Either Party may terminate this Agreement in its
entirety upon notice to the other Party if such other Party materially breaches
this Agreement and has not cured such breach to the reasonable satisfaction of
the other Party within one hundred eighty (180) days after notice of such breach
from the non-breaching Party. Any infringement of Licensee’s obligations under
Sections 2(b), 5(d), 5(e) or 6(a) shall be deemed a material breach of this
Agreement and therefore Licensor may immediately terminate the Agreement by
delivery of written notice to Licensee.

 



8

 

 

(ii)             Insolvency. Either Party may terminate this Agreement in its
entirety immediately upon notice to the other Party if such other Party: (a) is
dissolved or liquidated or takes any corporate action for such purpose;
(b) becomes insolvent or is generally unable to pay, or fails to pay, its debts
as they become due; (c) files or has filed against it a petition for voluntary
or involuntary bankruptcy or otherwise becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law; (d) makes or seeks to make a general assignment for the benefit
of creditors; or (e) applies for or has a receiver, trustee, custodian, or
similar agent appointed by order of any court of competent jurisdiction to take
charge of or sell any material portion of its property or business.

 

(iii)            By Licensee. Licensee may terminate this Agreement at any time
at its sole option, by delivery of written notice to Licensor.

 

(iv)           Change of Control. For the avoidance of doubt, this Agreement
shall remain binding and in full force and effect on each Party or its successor
in the event of a merger, consolidation, division, stock sale, asset sale, or
other sale or other change of control (any such transaction, a “Change of
Control Transaction”) involving such Party provided that the change of control
of Licensee is not any competitor of Licensor identified on Exhibit B or any
Person controlling such competitors (“Restricted Purchasers”), as such list may
be updated by Licensor from time to time in good faith. In the event of such
change of control, Licensor may terminate this Agreement at its sole option,
without any penalty, by delivery of written notice to Licensee. Notwithstanding
the foregoing, if any Restricted Purchaser acquires Licensor in a Change of
Control Transaction, then this Agreement shall remain binding and in full force
and effect on each Party or its successor except that Licensor shall have not
thereafter have the right to terminate this Agreement as a result of a Change of
Control Transaction relating to Licensee.

 

(c)           Effect of Termination.

 

(i)             Upon any termination of this Agreement by Licensee under
Section 12(b)(i) or Section 12(b)(ii):

 

 (A)             Licensee shall have a commercially reasonable time, but not
more than six (6) months from the date of termination, to complete orders and
obtain a suitable replacement product prior to ceasing production of the
Licensed Products.

 



9

 

 

 (B)              Thereafter, Licensee shall have the right to continue to use
the Licensed Rights and Materials to the extent incorporated within Licensee’s
production of LMC Trucks (but not for the production of the Licensed Products).

 

(ii)           Upon any termination of this Agreement by Licensor under
Section 12(6)(i), Section 12(b)(ii) or Section 12(b)(iv) or by Licensee under
Section 12(b)(iii):

 

 (A)             Licensee shall immediately after termination discontinue
production of the Licensed Products.

 

 (B)             Thereafter, licensee shall have the right to continue to use
the Licensed Rights and Materials to the extent incorporated within Licensee’s
production of LMC Trucks (but not for the production of the Licensed Products).

 

(iii)           All sublicenses granted by Licensee will automatically terminate
in accordance with Subsections (i) and (ii) above unless Licensor decides at its
discretion to continue sublicense under a direct license agreement with Licensee
under the Licensed Rights on terms substantially similar to the terms of this
Agreement.

 

(iv)           Upon Licensee’s completion of use of the Licensed Rights and
Materials as set forth above or otherwise immediately after the termination,
each Party shall reasonably promptly return to the other Party all relevant
records and materials in such Party’s possession or control containing
Confidential Information of the other Party; provided, however, that, Licensee
shall, at Licensor’s option, either return to Licensor or destroy all Materials
in Licensee’s possession, and destroy all notes, analyses, summaries, and other
materials prepared by Licensee relating to the Licensed Rights, and certify in
writing to Licensor the destruction of such Confidential Information and related
materials.

 

(v)           Termination of this Agreement will not relieve the Parties of any
obligations accruing before the effective date of such termination.

 

(vi)          The Parties’ rights and obligations set forth in this Section
12(c) and Section 5(e) (Records and Audit), Section 6(a) (Preservation of
Licensed Rights), Section 8 (Confidentiality), Section 10 (Indemnification),
Section 11 (Ownership Of Property), and Section 14 (Miscellaneous), and any
right, obligation, or required performance of the Parties under this Agreement
that, by its express terms or nature and context is intended to survive
termination of this Agreement, will survive any such termination, for a period
of five (5) years.

 

(vii)         The termination of the Support Agreement, except upon full
performance thereof, shall be deemed a termination of this Agreement under
Section 12(c)(i) only for reasons for the termination of the Support Agreement
attributable to Licensor; for any other reason the Section 12(c)(ii) applies.

 



10

 

 

(viii)        The termination of this Agreement shall also be deemed a
termination of the Support Agreement.

 

13.          Assignment. Licensee shall not assign or otherwise transfer any of
its rights, or delegate or otherwise transfer any of its obligations or
performance, under this Agreement, in each case whether voluntarily,
involuntarily, by operation of law, or otherwise, without Licenser’s prior
written consent, except that Licensee may make such an assignment, delegation,
or other transfer, in whole or in part, without the Licensor’s consent (a) to an
Affiliate; (b) in connection with the transfer or sale of all or substantially
all of the business or assets of Licensee relating to this Agreement; (c) to
financing sources as collateral security for financing; and (d) to any purchaser
from or other successor to financing sources in connection with the exercise of
remedies, provided that no such assignment shall be made to any Restricted
Purchasers except under the circumstances described in Section 12(b)(iv). No
delegation or other transfer will relieve Licensee of any of its obligations or
performance under this Agreement. This Agreement is binding upon and inures to
the benefit of the Parties and their respective permitted successors and
assigns.

 

14.          Miscellaneous.

 

(a)           Further Assurances. Each Party shall, upon the reasonable request
of the other Party, promptly execute such documents and take such further
actions as may be necessary to give full effect to the terms of this Agreement.
Licensor agrees to enter into a consent to assignment with Licensee’s financing
sources containing estoppels, affirmations, notice and cure rights, and other
customary provisions.

 

(b)          Independent Contractors. The relationship between the Parties is
that of independent contractors. Nothing contained in this Agreement creates any
agency, partnership, joint venture, or other form of joint enterprise,
employment, or fiduciary relationship between the parties, and neither Party has
authority to contract for or bind the other party in any manner whatsoever.

 

(c)           No Public Statements. Neither Party may issue or release any
announcement, statement, press release, or other publicity or marketing
materials relating to this Agreement or, unless expressly permitted under this
Agreement, otherwise use the other party’s trademarks, service marks, trade
names, logos, domain names, or other indicia of source, association, or
sponsorship, in each case, without the other Party’s prior written consent.

 

(d)           Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder must be in writing and sent to the
respective Party at the addresses indicated below (or at such other address for
a Party as may be specified in a notice given in accordance with this Section):

 

If to Licensor: [                                         ]     If to Licensee:
[                                         ]

 



11

 

 

Notices sent in accordance with this Section will he deemed effective: (a) when
received, if delivered by hand (with written confirmation of receipt); (b) when
received, if sent by a nationally recognized overnight courier (receipt
requested); or (c) on the date sent by facsimile or email (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next day if sent after normal business hours of the
recipient.

 

(e)           Interpretation. For purposes of this Agreement: (a) the words
“include,” “includes,” and “including” will be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Sections and Schedules refer to the Sections of and Schedules attached to
this Agreement; (y) to an agreement, instrument, or other document means such
agreement, instrument, or other document as amended, supplemented, and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement will be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to he dratted.

 

(f)           Entire Agreement. This Agreement, together with all Schedules and
any other documents incorporated herein by reference, constitutes the sole and
entire agreement of the Parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 

(g)          No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns
(including financing sources) and nothing herein, expess or implied, is intended
to or will confer upon any other Person any legal or equitable right, benefit,
or remedy of any nature whatsoever, under or by reason of this Agreement.

 

(h)           Amendment; Waiver. No amendment to this Agreement will be
effective unless it is in writing and signed by both Parties. No waiver by any
Party of any of the provisions hereof will be effective unless explicitly set
forth in writing and signed by the waiving Party. Except as otherwise set forth
in this Agreement, no failure to exercise or delay in exercising, any rights,
remedy, power, or privilege arising from this Agreement will operate or be
construed as a waiver thereof; nor will any single or partial exercise of any
right, remedy, power, or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege.

 

(i)           Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 



12

 

 

(j)            Governing Law; Submission to Jurisdiction. This Agreement is
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule that would require or permit the application of the laws of any other
jurisdiction. Subject to the arbitration provision below, any legal suit,
action, or proceeding arising out of or related to this Agreement or the
licenses granted hereunder will be instituted exclusively in the federal courts
of the Southern District of New York, United States, and each Party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action,
or proceeding.

 

(k)           Arbitration. In the event of any dispute, controversy or claim
arising out of, or relating to, or in connection with this Agreement, including
with respect to formation, applicability, breach, termination, validity or
enforceability thereof, a party wishing to commence arbitration shall first
serve notice on the proposed respondent that a dispute has arisen and demand
negotiation commence. Notice shall be served by overnight courier at the
addresses provided herein. Notwithstanding anything else herein, any party to
such negotiation shall have the right to commence arbitration at any time after
the expiration of thirty (30) days after service of such demand for negotiation.

 

Thereafter, any dispute, controversy or claim arising out of, or relating to, or
in connection with this Agreement, including with respect to formation
applicability, breach, termination, validity or enforceability thereof, shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules,
or by mutual agreement of the parties. The seat of the arbitration shall be New
York, New York, USA, and it shall be conducted in the English language.

 

The arbitration award shall he final and binding on the parties. Judgment upon
the award may be entered by any court having jurisdiction therefor or having
jurisdiction over the relevant parties or assets.

 

(l)            Agent for Service. Licensor undertakes to irrevocably designate,
appoint and empower an agent satisfactory to Licensee no later than forty-five
(45) days after signing this agreement and the License Agreement and the Support
Agreement, the Agent for Service as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any action or

 

(m)          Equitable Relief. Each Party acknowledges that a breach by the
other Party of this Agreement may cause the non-breaching Party irreparable
harm, for which an award of damages would not be adequate compensation and, in
the event of such a breach or threatened breach, the non-breaching Party will be
entitled to seek equitable relief; including in the form of a restraining order,
orders for preliminary or permanent injunction, specific performance, and any
other relief that may be available from any court. These remedies are not
exclusive but are in addition to all other remedies available under this
Agreement at law or in equity, subject to any express exclusions or limitations
in this Agreement to the contrary.

 



13

 

 

(n)           Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will be deemed to
be one and the same agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

  ELAPHE PRODUCTION TECHNOLOGIES LTD.       By: /s/ Gorazd Lampic   Name: Gorazd
Lampic   Title: Chief Executive Officer       LORDSTOWN MOTORS CORP.       By:
/s/ Stephen S. Burns   Name: Stephen S. Burns   Title: Chief Executive Officer

 



14

